ACCEPTED
                                                                                              01-14-00861-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                        2/26/2015 10:35:58 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK

                             No. 01-14-00861 –CR

                             COURT OF APPEALS                             FILED IN
                                                                   1st COURT OF APPEALS
                         FIRST DISTRICT OF TEXAS                       HOUSTON, TEXAS
                                                                   2/26/2015 10:35:58 AM
                                  HOUSTON                          CHRISTOPHER A. PRINE
                                                                            Clerk



SEGISMUNDO GONZALEZ,
              APPELLANT
v.
STATE OF TEXAS,
              APPELLEE


          APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME

                     TO FILE THE APPELLATE BRIEF



To the Honorable Justices of Said Court:

        Comes now, SEGISMUNDO GONZALEZ, by and through his attorney of

record, Leah M. Borg, and files this “Second Motion for Extension of Time to File

the Appellate Brief” and for good cause would show the following:


     1. APPELLANT’S attorney of record has not had sufficient time to complete

        and timely file the appellate brief due to the nature of the case against

        APPELLANT; the length of the record; and Counsel’s previously scheduled

        court appearances and client commitments.

                                                                                          1
2. Further, this appeal is taken from a hearing on a Pre-Sentence

   Investigation/Report. In an effort to avoid filing an Anders brief, Counsel

   has attempted to develop various points of error; most of which, as a result

   of research, Counsel has concluded would not be successful, as being

   unsupported by the law.


3. Counsel is presently developing a particular point of error, which may be

   successful upon appeal. Counsel requires additional time to finalize this

   point of error and finalize the appellate brief draft.

4. Counsel believes she will file the appellate brief on or before Monday,

   March 2, 2015, but out of an abundance of caution is requesting an extension

   of time through Wednesday, March 4, 2015.


   Therefore, Counsel requests the extension of time to in order to complete

and file the appellate brief.

   Wherefore, premises considered, the APPELLANT requests an extension of

time to file the appellate brief be granted and for such and other relief to which

this Court deems APPELLANT justly entitled.


                                     Respectfully submitted,




                                                                                     2
                                   ________________________________
                                    Leah M. Borg
                                   Attorney for APPELLANT
                                   874 Yorkchester No. 123
                                   Houston, Texas 77079
                                   Texas Bar No. 02667800
                                   Email: borg579@att.net




                      CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above Motion was
delivered to the District Attorney, Appellate Division:

Alan Curry 1201 Franklin Houston, Texas 77002

On Feb. 26, 2015, in accordance with the Texas Rules of Appellate Procedure
through: the efile system or by mailing through the USPS.




                                   _____________________________

                                   Leah M. Borg

                                   ATTORNEY FOR APPELLANT


                                                                           3
                                       LEAH M. BORG
                                     ATTORNEY AT LAW
                                     874 YORKCHESTER NO. 123
                                       HOUSTON, TEXAS 77079
                                      TEL. & FAX: 713-468-3618
                                       EMAIL: borg579@att.net
                                        Texas Bar No. 02667800



First Court of Appeals
301 Fannin
Houston, Texas 77002-2066

Attn: Christopher Prine

Re: SEGISMUNDO GONZALEZ v. THE STATE OF TEXAS
Appellate Number: 01-14-00861-CR
Trial Court Number: 1388920; 184th District Court of Harris County, Texas


To Christopher Prine, the Clerk of the Court:                   Feb. 26, 2015

Attached please find for filing the APPELLANT’S “Second Motion for Extension of Time to File the
Appellate Brief.” A copy of this Motion will be provided to the District Attorney’s Office in accordance
with the Rules of Appellate Procedure.

Total number of pages Motion and cover sheet: 4 pp.



Thank you for your attention to this matter.




                                                Leah M. Borg

                                                Attorney for Appellant Segismundo Gonzalez
                                                Texas Bar No. 02667800

                                                                                                           4